    Case 1:20-cv-06597-VM Document 66 Filed 07/27/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                  7/27/2021
ALEXANDER BELYA,                 :
                                 :
                  Plaintiff,     :
                                 :                20 Civ. 6597(VM)
          -against-              :                DECISION & ORDER
                                 :
HILARION KAPRAL, et al.,         :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

       Before the Court is a pending letter request filed by

defendants     Hilarion     Kapral   a/k/a   Metropolitan     Hilarion,

Nicholas Olkhovskiy, Victor Potapov, Serge Lukianov, David

Straut, Alexandre Antchoutine, Mark Mancuso, George Temidis,

Serafim Gan, Boris Dmitrieff, Eastern American Diocese of the

Russian Orthodox Church Outside of Russia, the Synod of

Bishops of the Russian Orthodox Church Outside of Russia, and

John Does 1 through 100 (“Defendants”) requesting a pre-

motion conference to move the Court to bifurcate discovery or

otherwise stay the action pending resolution of their appeal.

(See    “Motion,”    Dkt.   No.   62.)   Plaintiff    Alexander    Belya

(“Belya”) opposed the request. (See Dkt. No. 63.) The Court

hereby denies the request for a conference and will address

Defendants’ Motion on the merits. 1



1 See Kapitalforeningen Lægernes Invest. v. United Techs. Corp., 779 F.
App’x 69, 70 (2d Cir. 2019) (affirming the district court’s ruling deeming
an exchange of letters as a fully submitted motion).

                                     1
 Case 1:20-cv-06597-VM Document 66 Filed 07/27/21 Page 2 of 3



      On May 19, 2021, the Court denied Defendants’ so-deemed

motion to dismiss the complaint, holding, in relevant part,

that Belya’s claims raised purely secular issues that could

be resolved by appeal to neutral principles of law. (See Dkt.

No.   46   at   11-12).    On   July       6,   2021,    the   Court   denied

Defendants’ request to alter that decision and order as

untimely, and likewise denied Defendants’ request to certify

questions   related   to    the      application        of   the   ministerial

exception and ecclesiastical abstention for interlocutory

appeal. (See Dkt. No. 57.)

      Upon review of Defendants’ Motion, Belya’s opposition,

the Court’s previous rulings noted above, and other materials

in the record the Court is persuaded Defendants’ Motion

warrants denial. The Court notes that this matter is limited

to an inquiry into whether the relevant statements made

concerning Belya were defamatory statements. This is a fact-

based inquiry as to what occurred, and the Court will not

pass judgment on the internal policies and or determinations

of the Russian Orthodox Church Outside Russia, nor would it

be able to under the doctrine of ecclesiastical abstention.

The Court therefore finds bifurcation of discovery to be

unwarranted and a stay to be unnecessary.

                                I.     ORDER

      For the reasons stated above, it is hereby

                                       2
 Case 1:20-cv-06597-VM Document 66 Filed 07/27/21 Page 3 of 3



     ORDERED   that   the     motion   to   bifurcate   discovery   or

otherwise stay the action (Dkt. No. 62) filed by defendants

Hilarion   Kapral     a/k/a    Metropolitan     Hilarion,   Nicholas

Olkhovskiy, Victor Potapov, Serge Lukianov, David Straut,

Alexandre Antchoutine, Mark Mancuso, George Temidis, Serafim

Gan, Boris Dmitrieff, Eastern American Diocese of the Russian

Orthodox Church Outside of Russia, the Synod of Bishops of

the Russian Orthodox Church Outside of Russia, and John Does

1 through 100 is DENIED, and it is further

     ORDERED that the parties comply with the Court’s July

14, 2021 Order (Dkt. No. 59) regarding the submission of a

joint-letter and proposed case management plan.

SO ORDERED:

Dated:     New York, New York
           27 July 2021




                                   3
